Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 04/28/2022.
As per instant Amendment, claims 1, 11 and 20 have been amended.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. Jodie J. Spade (Reg. No. 70,079) on June 8th, 2022.  During the telephone conference, Mrs. Jodie has agreed and authorized the Examiner to amend claims 1, 11 and 20 and to cancel claims 7 and 16. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 7, 11, 16 and 20 as follows:
1. (Currently Amended) A method, comprising:
receiving, at an audio capture device associated with an information handling device, command input from a user; 
providing, to the user and responsive to receiving the command input, a confirmation query, wherein the confirmation query is formed utilizing context data associated with an authorized user and wherein the confirmation query comprises a risk level associated with the command input, wherein the risk level determines a difficulty in providing a correct answer to the confirmation query and wherein the difficulty proportionally increases as the risk level associated with the command input increases; 
determining, using a processor, whether a response to the confirmation query provided by the user matches a predetermined answer, wherein the determining whether the response matches the predetermined answer comprises determining whether the response shares a predetermined level of semantic similarity with the predetermined answer; and
performing, responsive to determining that the response matches the predetermined answer, a function corresponding to the command input. 
7. (Cancelled) 
11. (Currently Amended) An information handling device, comprising:
an audio capture device; 
a processor;
a memory device that stores instructions executed 
receive command input from a user; 
provide, to the user and responsive to receiving the command input, a confirmation query, wherein the confirmation query is formed utilizing context data associated with an authorized user and wherein the confirmation query comprises a risk level associated with the command input, wherein the risk level determines a difficulty in providing a correct answer to the confirmation query and wherein the difficulty proportionally increases as the risk level associated with the command input increases; 
determine whether a response to the confirmation query provided by the user matches a predetermined answer, wherein to determine whether the response matches the predetermined answer comprises determining whether the response shares a predetermined level of semantic similarity with the predetermined answer; and
perform, responsive to determining that the response matches the predetermined answer, a function corresponding to the command input.
16. (Cancelled) 
20. (Currently Amended) A non-transitory computer program product, comprising:
a storage device that stores code, the code being executable by a processor and comprising:
code that receives command input from a user; 
code that provides, responsive to receiving the command input, a confirmation query, wherein the confirmation query is formed utilizing context data associated with an authorized user and wherein the confirmation query comprises a risk level associated with the command input, wherein the risk level determines a difficulty in providing a correct answer to the confirmation query and wherein the difficulty proportionally increases as the risk level associated with the command input increases; 
code that determines whether a response to the confirmation query provided by the user matches a predetermined answer, wherein the code that determines whether the response matches the predetermined answer comprises determining whether the response shares a predetermined level of semantic similarity with the predetermined answer; and
code that performs, responsive to determining that the response matches the predetermined answer, a function corresponding to the command input.
Response to Arguments
The rejections of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn as the claims have been amended.
The previous rejections of claims 1-20 under 35 U.S.C. 103, is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
Claims 1-6, 8-15 and 17-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-6, 8-15 and 17-20, the closest prior arts, Malik (US 2019/0012373), in view of Pemmaraju (US 2017/0006040), in view of Choi (US 11,003,417) and further in view of Alhadeff (CN 102232223), alone or in combination fails to anticipate or render obvious the claim invention.  
Malik (prior art of record) discloses an intelligent query understanding system is provided for receiving a context-dependent query from a user, obtaining contextual information related to the context-dependent query, and reformatting the context-dependent query as one or more reformulations based on the contextual information; the information retrieval system embodied as one of various types of information retrieval systems, in examples, the UI is configured to receive user inputs (e.g., questions, requests, commands) in the form of audio messages or text messages. an intelligent query understanding system is provided for receiving a context-dependent query from a user, obtaining contextual information related to the context-dependent query, and the intelligent query understanding system 106 is called by a question-and-answer system to reformulate a query to include a correct context, which then passes the reformulated query to the question-and-answer system for finding an answer to the query–See the abstract, par. 0018-0019, 0022 and 0030 of Malik.
Pemmaraju (prior art of record) discloses a biometric analyzer—a voice or fingerprint recognition device—operates upon instructions from the authentication program to analyze the monitored parameter of the individual. In the security computer, a comparator matches the biometric sample with stored data, and, upon obtaining a match, provides authentication. The security computer instructs the host computer to grant access and communicates the same to the access-seeker, whereupon access is initiated over the access channel. A biometric analyzer—a voice or fingerprint recognition device—operates upon instructions from the authentication program to analyze the monitored parameter of the individual. In the security computer, a comparator matches the biometric sample with stored data, and, upon obtaining a match, provides authentication–See the abstract and par. 0069 of Pemmaraju.
Choi (prior art): discloses a speech recognition method and apparatus for performing speech recognition in response to an activation word determined based on a situation are provided. The speech recognition method and apparatus include an artificial intelligence (AI) system and its application, which simulates functions such as recognition and judgment of a human brain using a machine learning algorithm such as deep learning- See the abstract of Choi.
Alhadeff (prior art of record) discloses a computer for determining audience viewing the multimedia content on the client device for realizing method and system. the client device receives the multimedia content from the server, and playing the multimedia content on the display screen of the client device. by covering random challenge on the multimedia content, the random challenge is presented to the viewer. the random challenge is random in content, on the random time, playing the multimedia content during, and/or after playing the multimedia content presentation, and of random physical locations on the multimedia content is presented. response of the random challenge is presented for transferring from the audience. response of the viewer confirming the multimedia content has been viewed by the viewer. response report is generated based on the response of the audience and wherein said view confirmation module comprises: query generator for generating random challenge- See the abstract and claim 25 of Alhadeff.
However, none of Malik, Pemmaraju, Choi and Alhadeff  teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11 and 20. For example, none of the cited prior art teaches or suggest the steps of, providing, to the user and responsive to receiving the command input, a confirmation query, wherein the confirmation query is formed utilizing context data associated with an authorized user and wherein the confirmation query comprises a risk level associated with the command input, wherein the risk level determines a difficulty in providing a correct answer to the confirmation query and wherein the difficulty proportionally increases as the risk level associated with the command input increases;  determining, using a processor, whether a response to the confirmation query provided by the user matches a predetermined answer, wherein the determining whether the response matches the predetermined answer comprises determining whether the response shares a predetermined level of semantic similarity with the predetermined answer. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-6, 8-10, 12-15 and 17-19 are directly or indirectly dependent upon claims 1 and 11, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495